Citation Nr: 1506732	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1978 to November 1996, which included a tour of duty in Southwest Asia. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

On the September 2010 VA Form 9, the Veteran requested a Board hearing; however, in September 2014, the Veteran's representative withdrew the hearing request in writing.  38 C.F.R. § 20.704(e) (2014).  There is no pending hearing request.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active service.

2.  Symptoms of obstructive sleep apnea began during service.

3.  The Veteran has a current disability of obstructive sleep apnea.

4.  The Veteran's current obstructive sleep apnea disability was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  For reasons explained below, the Board is granting service connection for obstructive sleep apnea.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  Pursuant to 38 U.S.C.A. 
§ 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to service.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").

The Veteran's obstructive sleep apnea is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Obstructive Sleep Apnea Analysis

The Veteran contends that his current obstructive sleep apnea began during service.  As the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).  

After review of the lay and medical evidence of record, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran engaged in combat with the enemy during service.  Although the Veteran is not in receipt of any military citations that denote combat service, the DD Form 214 shows service in Southwest Asia from January 1991 to April 1991, and shows the Veteran served as an infantry officer / ranger - parachutist.  During a May 2009 VA examination, the Veteran reported that he served in a war zone in 1990 for eight months and was active in combat during that time.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had combat service; therefore, the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 3.304(f)(2) regarding in-service injury is applicable.  

The Board finds that the Veteran has a current obstructive sleep apnea disability.  Private treatment records show that the Veteran was diagnosed with obstructive sleep apnea in January 2009, following a polysomnography report and CPAP titration study.

After a review of all the evidence, lay and medical, the Board finds that there is not clear and convincing evidence that obstructive sleep apnea symptoms did not have their onset during service.  Service treatment records dated in March 1993 show that the Veteran complained of being tired a lot and had a history of fatigue.  The March 1993 physician noted possible chronic fatigue.  Service treatment records show that the Veteran also complained of fatigue and shortness of breath in July 1993.  

The Veteran submitted lay statements as evidence that he experienced symptoms of sleep apnea during active service.  In an August 2009 statement, the Veteran's wife reported that during service she would often observe the Veteran snoring loudly and that he would stop breathing.  The Veteran's wife reported that these episodes occurred periodically over time but seemed to increase in occurrence at the end of service.  

In a July 2010 statement, a fellow service member wrote that during service he observed the Veteran snoring loudly and frequently making noises like he was trying to catch his breath while sleeping.  The service member described the noise as sounding like "a deep gasping of air."  The service member reported that both he and the Veteran did not realize this was a medical problem and thought it was just because the Veteran was tired.  The service member also wrote that the Veteran's wife told him that the Veteran sometimes snored so loudly she had to sleep in a different room.  The Board finds that the Veteran's wife and the fellow service 

member are both competent to testify regarding symptoms including loud snoring and breathing cessation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness). 

The Board further finds that the evidence is at least in equipoise on the question of whether sleep apnea symptoms began or had their onset during service, that is, whether the Veteran "incurred" the obstructive sleep apnea disability during active service.  The Veteran submitted a September 2010 private medical opinion from the private physician treating him for obstructive sleep apnea that it is highly probable that the Veteran had undiagnosed sleep apnea during service.  The private physician based this opinion on a review of the applicable service treatment records and the statement from the Veteran's wife described above.  The private physician provided an adequate rationale for this opinion, reasoning that the symptoms described in the service treatment records and the lay statement were highly significant, and explaining that the lack of a diagnosis during service was not surprising, given that the service treatment records did not reflect any attempt to elicit symptoms of sleep apnea or test for sleep apnea.  The private physician noted that even today if specific questions regarding the symptoms of sleep apnea (e.g., snoring, witnessed apnea, or daytime hypersomnolence) are not asked the condition is often overlooked.  There is no other medical opinion of record on whether obstructive sleep apnea was incurred during active service.

In sum, the evidence shows that the Veteran currently has obstructive sleep apnea, had symptoms of obstructive sleep apnea that began during service, and that these symptoms were later diagnosed as obstructive sleep apnea during.  For these 

reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that he criteria for service connection for obstructive sleep apnea, as directly incurred in service, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


